 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    JOSHUA ALLAN JACKSON,                            CASE NO. C21-474 RSM-BAT

 9                   Plaintiff,                        MINUTE ORDER

10           v.

11    JACK WARNER, et al.,

12                   Defendants.

13

14          The following MINUTE ORDER is made by direction of the Court, the Honorable

15   Ricardo S. Martinez, Chief United States District Judge:

16          On July 7, 2021, Plaintiff filed a Motion to Dismiss Civil Complaint. Dkt. #38. Therein,

17   Plaintiff indicates that “a compromise has been reached with Defendants” and that Plaintiff

18   wishes for the complaint to “be dismissed with prejudice.” Id. at 1.

19          At the time, Plaintiff had two motions pending before the Court, his Motion for

20   Appointment of Counsel and to File Documents to the Court Through United States Mail Service

21   (Dkt. #29) and his Motion for Order of Injunction and Restraining Order from Defendants (Dkt.

22   #31). Plaintiff’s motion seeking counsel was fully briefed and briefing on Plaintiff’s motion

23   seeking injunctive relief was nearly complete.

24

     MINUTE ORDER – 1
 1          In light of the Plaintiff’s desire to dismiss this action, the parties are not well served by

 2   further briefing the pending motions and the Court will not consume its limited resources

 3   deciding motions which may become moot. Accordingly, the Court strikes the noting dates and

 4   terminates the motions. If necessary, the motions may be renoted.

 5          DATED this 8th day of July, 2021.

 6                                                         RAVI SUBRAMANIAN, Clerk

 7

 8                                                         s/Paula McNabb
                                                           By: Paula McNabb, Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     MINUTE ORDER – 2
